DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Reference number 110 is used to identify both “apparatus” and “motor drive”.
Reference number 120 is used to identify both “housing” and “motor drive”.
Reference number 122 is used to identify both “housing” and “motor drive”.
Reference number 124 is used to identify both “interface” and “suture control” or “control”.
Reference number 132 is used to identify both “distal end” and “proximal end”.
Reference number 150 is used to identify both “frame” and “roller mechanism”.
Reference number 159 is used to identify both “groove” and “roller”.
Reference number 404 is used to identify both “hand of a human operator” and “thumb”.
Appropriate correction is required.

Claim Objections
Claim 6 objected to because of the following informalities:  
Claim 6 has no period at the end of the sentence.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 and 12 recites the limitation "the handle" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret this limitation as “a handle” for the purposes of compact prosecution. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Crainich (Pub No US/2006/0212048).
Regarding claim 20, Crainich discloses a method comprising: 
positioning a first roller (shaft 18) of two generally-parallel rollers adjacent to a body, wherein the two generally-parallel rollers (shaft 14 and 18) engage therebetween a helically-shaped needle (needle 12), the needle (needle 12) drawing a filament from a trailing end (suture can be attached to either the proximal or distal end of the needle, Crainich, para 34) and having a first helical radius that is greater than a radius of the first roller (Fig 2 shows helical radius of needle 12 is greater than radius of shaft 18, Crainich, fig 2), wherein the needle is revolvable around the first roller to enable the needle to pierce and extend through a body (Crainich, para 8, 27 and 34, fig 2); and providing an input (force to drive shaft to rotate) to a motor (drive member 30) operably coupled with at least one of the two generally-parallel rollers (teeth 32 engage toothed end 34, Crainich, fig 2), 
wherein the input (force) causes the motor (drive member 30) to rotate so as to cause the two-generally parallel rollers to rotate so as to cause the needle to complete at least one revolution to form a single suture (Crainich, abstract, para 8, 27 and 34, fig 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crainich (Pub No US/2006/0212048), in view of Mohamed (Pub No US/2020/0375591).
Regarding claim 1, Crainich teaches an apparatus comprising: 
a roller mechanism (housing 11 and teeth 32 and toothed end 34) configured to counter-rotatably support two generally- parallel rollers (shaft 14 and 18) configured to engage therebetween a shaft of a helically-shaped needle (helical needle 12) (fig 2), 
the needle (needle 12) having a point at a leading end (tip 28), drawing a filament from a trailing end (It should be appreciated that the suture can be attached to either the proximal or distal end of the needle, Crainich, para 34), and having a first helical radius, the needle (helical needle 12) being revolvable around a first roller (shaft 18) having a roller radius that is less than a helical radius of the needle to enable the needle to pierce a body and draw a filament through a body disposed adjacent the first roller (Fig 2 shows radius of shaft 18 is less than helical radius of helical needle 12, Crainich, abstract, fig 2); 
a motor drive (drive member 30) operably coupled with roller mechanism (Housing and teeth 32 and toothed end 34) to convey rotational force to rotate the two generally-parallel rollers (shaft 14, shaft 18) (any suitable drive mechanism can be used to impart rotation to shafts 14 as desired, Crainich, para 29 and fig 2); and 
Crainich fails to disclose a controller operably coupled with the motor drive and configured to cause the needle to complete at least one revolution to form a single suture in the body. 
However, Mohamed teaches a suture machine with a controller (microprocessor) operably coupled with the motor drive and configured to cause the needle to complete at least one revolution to form a single suture in the body (The machine may be programmed by microprocessor, program, controlled by circuit board, timing controls and set of gears and micro servos to coordinate all the motions to be fully automated and programmable, Mohamed, para 277).
Crainich and Mohamed are considered analogous art to the claimed invention because they are in the same field of endeavor of wound closure devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crainich to incorporate the controller of Mohamed. Doing so would allow the user to control the machine digitally so that all of the motions to be fully automated and programmable (Mohamed, para 277). 
Regarding claim 2, as interpreted above, the combination of Crainich and Mohamed teach the apparatus of Claim 1, Crainich further teaches wherein the motor drive (drive member 30) supports the roller mechanism (teeth 32 and toothed end 34) at an offset relative to the roller mechanism (Fig 2 shows drive member 30 (teeth 32) offset from shaft 14 (toothed end 34), Crainich, fig 2), wherein the roller mechanism (Housing and teeth 32 and toothed end 34) may be positioned at a proximate distance to the body while the handle remains positioned at a distance greater than the proximate distance from the body (Fig 1 shows handle of drive member 30 would be father away from a body than the shaft 14 and 18 and teeth 32 and toothed end 34, Crainich, fig 1 and 2).  
Regarding claim 3, the combination of Crainich and Mohamed teach the apparatus of Claim 1, Crainich further teaches wherein: the first roller (shaft 18) includes a flat surface configured to rollably engage a first face of the shaft of the needle (Fig 2 shows internal face of needle 12 against flat surface of shaft 18, Crainich, fig 2); and a second roller (shaft 14) includes a grooved surface (fig 9) defining a groove (groove 16) that is configured to at least partially receive an opposite face of the shaft of the needle (Fig 2 shows external face of needle 12 against groove 16 of shaft 14, Crainich, fig 2).  
Regarding claim 4, the combination of Crainich and Mohamed teach the apparatus of Claim 3, Crainich further teaches wherein a bottom of the groove (groove 16 base) has a bottom width at least as wide as the second face (external face of needle 12) and bounded by sides (tapered sides) extending to a groove opening (surface groove) at the grooved surface having a surface width that is wider than the second face (Needle 12 is disclosed as fitting in groove 16 and fig 9 shows groove 16 with tapered walls creating a wider surface groove than that of the base of the groove, Crainich, para 8, 25, and 27, fig 2 and 9).  
Regarding claim 5, the combination of Crainich and Mohamed teach the apparatus of Claim 3, Crainich further teaches wherein a pitch of the groove (groove 16) is ratiometrically matched to a pitch of the needle (needle 12) according to a ratio of a radius of the needle to a radius of the second roller (two shafts 14 positioned on the outside of the coil which have grooves 16 cut into them at the same helix as the needle but in a counter direction of course, a single shaft or more than two shafts could also be used within the broad scope of the present invention, Crainich, para 8, 25, and 27, fig 2 and 9).   
Regarding claim 6, the combination of Crainich and Mohamed teach the apparatus of Claim 3, Crainich further teaches wherein the second roller (shaft 14) further defines a correcting recess (Tapered sides at distal end of shaft 14 in fig 9, see below) bounded by lateral surfaces (tapered sides) at a forward end of the groove (distal end of shaft 14 at end of groove, fig 9) that tapers to a width of the groove (groove 16 base) at the forward end of the groove (fig 9), and 
wherein when the leading end (tip 28) is received into the correcting recess (Tapered sides at distal end of shaft 14) responsive to counter-rotation of the first and second rollers and at least one of the lateral surfaces engages and guides the leading end into the forward end of the groove (Fig 2 and 9 shows rotation of needle 12 would move tip 28 to engage tapered sides of groove 16 leading to groove 16 base, Crainich, para 8, 10, 25, 27, 36, 40, 42, and 43, fig 2 and 9).
[AltContent: arrow]
    PNG
    media_image1.png
    244
    414
    media_image1.png
    Greyscale

Regarding claim 7, the combination of Crainich and Mohamed teach the apparatus of Claim 1, Crainich further teaches wherein the roller mechanism (Housing and teeth 32 and toothed end 34) includes an open distal end (fig 4) wherein ends of the two-generally parallel rollers are exposed, wherein with the trailing end of the needle faces the open distal end to draw the filament from the open distal end (suture can be attached to either the proximal or distal end of the needle and an alternative embodiment wherein needle 12 is positioned with sharp tip 28 facing proximally and an end cap member 17 which can be included in housing 11 indicating it can also be excluded in which the distal end of shaft 14 and 18 are exposed, Crainich, para 34, 36, and 37, fig 3, 4, 5, and 10).  
Regarding claim 8, the combination of Crainich and Mohamed teach the apparatus of Claim 1, Crainich further teaches wherein the roller mechanism (Housing and teeth 32 and toothed end 34) is configured to receive the rotational force from the motor drive (drive member 30) and impart the rotational force to at least one of the first roller (shaft 18) and the second roller (shaft 14) (Fig 2 shows teeth 32 of drive member 30 can be engaged with toothed end 34 of each shaft 14 such that rotation of a single drive member 30 can drive a plurality of shafts 14 according to the invention, Crainich, para 42, fig 2).  
Regarding claim 9, the combination of Crainich and Mohamed teach the apparatus of Claim 1.
Mohamed teaches a device wherein the controller (microprocessor of Mohamed) is configured to receive a momentary input configured to cause the needle to complete at least one revolution to form a single suture in the body (Mohamed teaches the use of a microprocessor as a controller which is capable of being programed with the functions disclosed above, Mohamed, para 277).  
Regarding claim 10, the combination of Crainich and Mohamed teach the apparatus of Claim 1, Mohamed further teaches wherein the controller (microprocessor of Mohamed) is configured to receive a reverse input configured to cause the motor drive to revolve the needle in a reverse direction (Mohamed teaches the use of a microprocessor as a controller which is capable of being programed with the functions disclosed above, Mohamed, para 277).    
Regarding claim 11, Crainich teaches a system comprising: 
a helically-shaped needle (needle 12) having a helical radius (fig 1 and 7), the needle having a point at a first end of a shaft (tip 28) and a filament joined to a second end (the suture can be attached to either the proximal or distal end of the needle, Crainich, para 34); 
a roller mechanism (housing 11, teeth 32 and toothed end 34) configured to counter-rotatably support two generally- parallel rollers (shaft 14 and 18) configured to engage therebetween the shaft of the needle (needle 12), the needle being revolvable around a first roller (shaft 18) having a roller radius that is less than a helical radius of the needle (fig 2 shows needle 12 having larger helical radius than shaft 18, Crainich, fig 2) to enable the first end of the needle to pierce a body and draw the filament through a body disposed adjacent the first roller (Crainich, para 8, fig 2); and 
a motor drive including: 
a motor (drive member 30) operably coupled with roller mechanism (housing 11, teeth 32 and toothed end 34) to convey rotational force to rotate the two generally-parallel rollers (shaft 14 and 18) (fig 2); 
Crainich fails to disclose a controller or an interface configured to enable the motor drive to be supported by one of a human user and a robotic actuator.
However, Mohamed teaches a device with a controller (microprocessor) operably coupled with the motor and configured to cause the needle to complete at least one revolution to form a single suture in the body (Mohamed, para 277); and 
an interface configured to enable the motor drive to be supported by one of a human user and a robotic actuator (The device can be modified with an extended shaft such that it can be used through a laparoscope in laparoscopic and robotic surgery, Mohamed, para 277).
Crainich and Mohamed are considered analogous art to the claimed invention because they are in the same field of endeavor of wound closure devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crainich
to incorporate the controller and interface of Mohamed. Doing so would allow the user to control the machine digitally so that all of the motions to be fully automated and programmable or by hand (Mohamed, para 277). 
Regarding claim 12, as interpreted above, the combination of Crainich and Mohamed teach the system of Claim 11, Crainich further teaches wherein the motor drive (drive member 30) supports the roller mechanism (housing 11, teeth 32 and toothed end 34) at an offset relative to the roller mechanism (Fig 2, 8 and 9 show drive member 30 offset from housing 11 and teeth 32 and toothed end 34), wherein the roller mechanism (housing 11 and teeth 32 and toothed end 34) may be positioned at a proximate distance to the body while the handle (proximal portion of drive member 30) remains positioned at a distance greater than the proximate distance from the body (Fig 2 shows handle of drive member 30 is at a greater proximal distance than the housing 11 and teeth 32 and toothed end 34, Crainich, fig 2).  
Regarding claim 13, the combination of Crainich and Mohamed teach the system of Claim 11, Crainich further teaches wherein: 
the first roller (shaft 18) includes a flat surface configured to rollably engage a first face of a shaft of the needle (Fig 2 shows internal surface of needle 12 against flat surface of shaft 18, Crainich, fig 2); and 
a second roller (shaft 14) includes a grooved surface defining a groove (groove 16) that is configured to at least partially receive an opposite second face of the shaft of the needle (Fig 2 shows groove 16 having received needle 12, Crainich, fig 2).  
Regarding claim 14, the combination of Crainich and Mohamed teach the system of Claim 13, Crainich further teaches wherein a bottom of the groove (groove 16 base) has a bottom width at least as wide as the second face (external face of needle 12) and bounded by sides (tapered sides) extending to a groove opening (surface groove) at the grooved surface having a surface width that is wider than the second face (Needle 12 is disclosed as fitting in groove 16 and fig 9 shows groove 16 with tapered walls creating a wider surface groove than that of the base of the groove, Crainich, para 8, 25, and 27, fig 2 and 9).
Regarding claim 15, the combination of Crainich and Mohamed teach the system of Claim 13, Crainich further teaches wherein a pitch of the groove (groove 16) is ratiometrically matched to a pitch of the needle (needle 12) according to a ratio of a radius of the needle to a radius of the second roller (two shafts 14 positioned on the outside of the coil which have grooves 16 cut into them at the same helix as the needle but in a counter direction of course, a single shaft or more than two shafts could also be used within the broad scope of the present invention, Crainich, para 8, 25, and 27, fig 2 and 9).
Regarding claim 16, the combination of Crainich and Mohamed teach the apparatus of Claim 13, Crainich further teaches wherein the second roller (shaft 14) further defines a correcting recess (Tapered sides at distal end of shaft 14 in fig 9, see below) bounded by lateral surfaces (tapered sides) at a forward end of the groove (distal end of shaft 14 at end of groove, fig 9) that tapers to a width of the groove (groove 16 base) at the forward end of the groove (fig 9), and 
wherein when the leading end (tip 28) is received into the correcting recess (Tapered sides at distal end of shaft 14) responsive to counter-rotation of the first and second rollers and at least one of the lateral surfaces engages and guides the leading end into the forward end of the groove (Fig 2 and 9 shows rotation of needle 12 would move tip 28 to engage tapered sides of groove 16 leading to groove 16 base, Crainich, para 8, 10, 25, 27, 36, 40, 42, and 43, fig 2 and 9).
Regarding claim 17, the combination of Crainich and Mohamed teach the system of Claim 11, Crainich further teaches wherein the roller mechanism (Housing and teeth 32 and toothed end 34) includes an open distal end (fig 4) wherein ends of the two-generally parallel rollers are exposed, wherein with the trailing end of the needle faces the open distal end to draw the filament from the open distal end (suture can be attached to either the proximal or distal end of the needle and an alternative embodiment wherein needle 12 is positioned with sharp tip 28 facing proximally and an end cap member 17 which can be included in housing 11 indicating it can also be excluded in which the distal end of shaft 14 and 18 are exposed, Crainich, para 34, 36, and 37, fig 3, 4, 5, and 10).
Regarding claim 18, the combination of Crainich and Mohamed teach the system of Claim 11.
Mohamed teaches a device wherein the controller (microprocessor) is configured to receive a momentary input configured to cause the needle to complete at least one revolution to form a single suture in the body (Mohamed teaches the use of a microprocessor as a controller which is capable of being programed with the functions disclosed above, Mohamed, para 277).  
Regarding claim 19, the combination of Crainich and Mohamed teach the system of Claim 11, Mohamed further teaches wherein the controller (microprocessor) is configured to receive a reverse input configured to cause the motor drive to revolve the needle in a reverse direction (Mohamed teaches the use of a microprocessor as a controller which is capable of being programed with the functions disclosed above, Mohamed, para 277).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771            

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771